352 F.2d 285
H. M. KOLBE CO., Inc., Plaintiff-Appellee,v.Gustave SHAFF, Defendant-Appellant, and Armand Indellicati, Defendant.
No. 100.
Docket 29839.
United States Court of Appeals Second Circuit.
Argued October 27, 1965.
Decided October 27, 1965.

Sanford I. Ruden, New York City (Alan Latman and Cowan, Liebowitz & Latman, New York City, on the brief), for plaintiff-appellee.
Edward Nathan, New York City, for defendant-appellant.
Before LUMBARD, Chief Judge, and MEDINA and SMITH, Circuit Judges.
PER CURIAM.


1
We affirm in open court the injunction granted by Judge Levet. The appeal from the other parts of the order is dismissed. Reeve Music Co., Inc. v. Crest Records, Inc., 2 Cir., 1960, 285 F. 2d 546. As an aftermath of H. M. Kolbe Co., Inc. v. Armgus Textile Company, 2 Cir., 1963, 315 F.2d 70, 99 A.L.R.2d 390, Happy Cottons, Inc., the unsuccessful appellant in that case, became inactive and without assets to satisfy the judgment against it. Accordingly, this new action was brought against Gustave Shaff who is alleged to have been the guiding spirit and the "active, conscious force" behind the infringement by Happy Cottons, Inc. While various contentions of a more or less technical nature are advanced in favor of reversal of the summary judgment granted against appellant, we do not find any of them persuasive. As the order is plainly interlocutory our affirmance is limited to the injunction provisions of the order.